Citation Nr: 9935969	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-36 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for left tarsal 
tunnel syndrome with history of Morton's neuroma, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right tarsal 
tunnel syndrome with history of Morton's neuroma, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought a compensable rating for 
a bilateral foot disability diagnosed as bilateral tarsal 
tunnel syndrome with history of bilateral Morton's neuromas 
status post excision, which was later raised to 10 percent by 
a rating decision in October 1996.  Following the Board's 
Remand of this matter in July 1997, a rating decision in 
December 1997 determined that a separate evaluation of 10 
percent was warranted for each foot based on a Department of 
Veterans Affairs (VA) medical examination in October 1997.  A 
supplemental VA medical opinion was provided in May 1998, and 
this opinion was followed by the issuance of a June 1998 
supplemental statement of the case which confirmed the 10 
percent evaluation for each foot.  

Thereafter, the Board again remanded the case for additional 
evidentiary development in November 1998, and following the 
completion of the action requested by that remand and further 
VA examination in October 1999, the regional office (RO) 
issued a November 1999 supplemental statement of the case 
which again confirmed the 10 percent evaluation for each 
foot.  The veteran has continued the appeal.

The Board further notes that pursuant to the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board will 
review the appropriateness of the evaluation for the 
veteran's foot disabilities from the effective date of the 
initial rating of April 1, 1995.


FINDINGS OF FACT

1.  Left tarsal tunnel syndrome with history of Morton's 
neuroma is manifested by symptoms which were and are 
productive of severe incomplete paralysis, but not complete 
paralysis.

2.  Right tarsal tunnel syndrome with history of Morton's 
neuroma is manifested by symptoms which were and are 
productive of severe incomplete paralysis, but not complete 
paralysis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation of 20 
percent, but not higher, for left tarsal tunnel syndrome with 
history of Morton's neuroma, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§  4.7, 
4.40, 4.45, 4.123, 4.124a, Diagnostic Code 8525 (1999).

2.  The schedular criteria for an initial evaluation of 20 
percent, but not higher, for right tarsal tunnel syndrome 
with history of Morton's neuroma, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§  4.7, 4.40, 4.45, 4.123, 4.124a, 
Diagnostic Code 8525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The Board notes that the claim is well grounded and 
adequately developed. 38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The left and right foot disabilities are currently separately 
rated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8525, which provides for the evaluation of 
posterior tibial nerve injuries.  Evaluations are provided as 
follows: with mild incomplete paralysis, 10 percent; with 
moderate incomplete paralysis, 10 percent; with severe 
incomplete paralysis, 20 percent, and with complete paralysis 
manifested by paralysis of all muscles of the sole of the 
foot, frequently with painful paralysis of a causalgic 
nature, toes cannot be flexed, adduction is weakened and 
plantar flexion is impaired, 30 percent.  When the 
involvement is wholly sensory, "the rating should be for the 
mild, or at most, the moderate degree."  38 C.F.R. § 4.124a, 
Diagnostic Codes 8000 to 8914 (1999).  The schedular criteria 
do not further elaborate on the distinction between moderate 
and severe incomplete paralysis, however, they are designed 
to reflect average impairments of earning capacity resulting 
from disease or injury in civil occupations.  38 U.S.C.A. 
§ 1155.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

The left and right foot disabilities had previously been 
rated as 10 percent disabling as one disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5278 (1999), which provides 
for a 10 percent evaluation for bilateral or unilateral claw 
foot (pes cavus) manifested by a dorsiflexed great toe, some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under the metatarsal heads.  Under this Diagnostic 
Code a 20 percent evaluation is warranted for unilateral claw 
foot manifested by all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to right ankle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads, and a 30 percent evaluation is warranted if 
this condition is bilateral.  38 C.F.R. § 4.71a, Diagnostic 
Code 5278.

The veteran's service-connected disabilities were originally 
characterized by the RO as two separate foot disabilities in 
May 1995, were rated analogous to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279 and 5283 (1999), and found to be 
noncompensable.  Diagnostic Code 5283 relates to the malunion 
or nonunion of the tarsal or metatarsal bones and provides 
for a 10 percent evaluation for moderate impairment, a 20 
percent evaluation for moderately severe, and a 30 percent 
rating for severe impairment.  The Diagnostic Code further 
notes that a 40 percent rating may be assigned where there is 
actual loss of use of the foot.  Diagnostic Code 5279 
provides for a 10 percent evaluation for unilateral or 
bilateral anterior metatarsalgia (Morton's disease).

38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999) provides for 
the evaluation of foot injuries.  Evaluations are provided as 
follows: when moderate, 10 percent; when moderately severe, 
20 percent; when severe, 30 percent.  The Diagnostic Code 
also notes that a 40 percent rating may be assigned where 
there is actual loss of use of the foot.

38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999), provides for 
the evaluation of limited ankle motion by assigning a 10 
percent rating for moderate limitation and 20 percent for 
marked limitation.  It should be noted that normal range of 
motion for dorsiflexion of the ankle is between 0 and 20 
degrees, and that the normal range of motion for ankle 
plantar flexion is between 0 and 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (1999).  

38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999) provides for 
the evaluation of ankylosis of the ankle.  For ankylosis 
limiting the ankle's plantar flexion to less than 30 degrees, 
the evaluation is 20 percent.  For ankylosis limiting plantar 
flexion to between 30 degrees and 40 degrees, or limiting 
dorsiflexion to between 0 degrees and 10 degrees, a 30 
percent evaluation is provided.  For ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, a 40 percent 
evaluation is provided.

Under 38 C.F.R. §§ 4.40, 4.45 (1999), functional impairment 
from pain or weakness, with actual pathology, are not 
"subsumed" in ratings based solely on limited motion and a 
higher rating than actually demonstrated by limitation of 
motion alone, even if the limited motion is compensable, is 
not a form of prohibited pyramiding under 38 C.F.R. § 4.14 
(1999).  Thus, there may be additional limitation of motion 
from pain or on repeated use of the joint.  Deluca v. Brown, 
8 Vet. App. 202, 206-208 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999), 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  As the Diagnostic Code under which 
the instant disability is rated, Diagnostic Code 8525, is not 
predicated on limited range of motion, the current case law 
would apparently support the conclusion that §§ 4.40 and 4.45 
are not applicable herein.  While the Board clearly is 
obligated to follow the precedent opinions of the Court 
(Tobler v. Derwinski, 2 Vet. App. 8 (1991)), it is also 
obligated to follow the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
1991).  The General Counsel of VA has pointed out that the 
Court itself has not consistently followed the language in 
Johnson concerning the nonapplicability of these regulatory 
provisions where the underlying code is not based on 
limitation of motion.  Moreover, the General Counsel has 
expressed doubt about the validity of the articulated 
rational for this language in Johnson.  VAOGCPREC 23-97 (July 
1, 1997).  Accordingly, the Board would rule in the 
alternative that, assuming a rating may be assigned for 
functional loss due to pain under a code that is not 
predicated on limitation of motion, in this case any 
functional loss due to pain experienced by the appellant is 
anticipated and compensated within the parameters of 
Diagnostic Code 8525.  

However, the General Counsel held in VAOGCPREC 9-98 (August 
14, 1998) that it is the medical nature of the particular 
disability to be rated which determines whether a Diagnostic 
Code is predicated on loss of range of motion, and if the 
disability is rated under a specific Diagnostic Code that 
does not involve limitation of motion, 38 C.F.R. §§ 4.40 and 
4.45 are considered only as to the Diagnostic Codes based on 
limitation of motion.  VAOGCPREC 9-98 noted as an example 
that residuals of a foot injury may require such 
consideration, depending on the nature of the injury.  

As will be shown more fully below, since the post-service 
medical records consistently reflect little or no evidence of 
actual limitation of motion, it is the veteran's functional 
loss due to pain that permits a compensable rating for her 
service-connected foot disabilities.

A review of the history of these disabilities shows that 
service connection was granted for a bilateral foot 
disability with a noncompensable evaluation assigned by a May 
1995 rating decision based on service medical records and VA 
medical examination in April 1995.

A review of the service medical records reveals numerous 
complaints of foot pain.  The veteran was first treated for 
left foot pain in December 1985, and for right foot pain in 
August 1987.  Surgery for Morton's neuroma was performed on 
the right foot in December 1987, and on the left foot in 
March 1994.  In addition, the record reveals numerous 
diagnoses of bilateral tarsal tunnel syndrome.

In April 1995, the veteran filed a claim of entitlement to 
service connection for "a wide range of problems with both 
feet," including Morton's neuroma, tarsal tunnel syndrome, 
arthritis, chronic pain, and impaired gait.

An April 1995 VA examination, performed in conjunction with 
the veteran's claim, notes a history of Morton's neuromas 
between the 3rd and 4th toes on both feet with surgical 
excision from the dorsum.  The examination report reveals 
complaints of numbness in the area of the toes supplied by 
the digital nerves that have the Morton's neuromas upon them, 
and there was numbness over the medial aspect of the 4th toe 
and the lateral aspect of the 3rd toe bilaterally.  The 
examiner noted that this would be expected with the Morton's 
neuroma excision.

Physical examination revealed chronic pain that was helped 
somewhat by orthotic arch supports.  There was no loss of 
motion of the feet.  X-rays "taken as recently as in the 
past 1 1/2 years" showed no arthritis.  The diagnostic 
impression was bilateral Morton's neuromas between the 3rd 
and 4th toes of both feet, with surgical excision and 
numbness in the area of innervation in the toes secondary to 
the removal of the neuromas; and bilateral tarsal tunnel 
syndrome, more symptomatic on the right side than the left, 
with a positive trigger point on the right medial ankle 
irritating the posterotibial nerve on the bottom of the foot 
and the 4th and 5th toes bilaterally intermittently with 
strenuous activity.

Based on this evidence, the May 1995 rating decision granted 
service connection for both a history of bilateral Morton's 
neuromas S/P surgical excision, and for bilateral tarsal 
tunnel syndrome, and assigned a noncompensable evaluation to 
each disability.

Later that month, the veteran filed a notice of disagreement 
(NOD) with this decision.  In support of her claim, the 
veteran attached a "pain log" documenting the level of foot 
pain she experienced over a 49 day period beginning in 
January 1995.

An August 1995 VA outpatient record reflects a history of 
Morton's neuroma for 10 years status post resection on the 
right and left foot with persistent pain eventually diagnosed 
as tarsal tunnel syndrome.  The veteran now complained of 
pain in the left foot at the lateral aspect and cramping pain 
on the plantar surface of the right foot.  The impression was 
tarsal tunnel syndrome and history of Morton's neuroma.

An August 1996 VA examination noted that the veteran 
complained of bilateral foot pain.  The left foot pain felt 
like there was "a rock under the ball of her foot."  The 
veteran reported that she experienced some medial ankle 
pains, which radiated distally to her toes.  On her right 
foot, the worst pain was located in the medial ankle area and 
radiated distally to the toes.  The veteran related that the 
pain was worse in the morning and at night, and increased 
with activity.  She stated that she continued to be "as 
active as she wants to be," and did not feel that activities 
were decreased due to the pain.  The veteran stated that on a 
10 point scale, "the pain is never a 0, sometimes a 10, and 
averages 6 on the right and 4 on the left."

Physical examination revealed hyperkeratosis at the plantar 
medial aspect of the hallux and first metatarsal head 
bilaterally.  There was also a nucleated keratosis on the 
plantar aspect of her left foot proximal to the fourth 
metatarsal head and sub-third metatarsal head on the right 
foot.  Some hypersensitivity was noted.  There was no 
proprioception on the left and it was diminished on the 
right.  There was also a positive Tinel sign noted at the 
sural nerve on both feet, on the right more than the left, 
and a positive Tinel sign at the posterior tibial area 
bilaterally, much more on the right than on the left, which 
radiated proximally and distally to the toes and to 
approximately a third of the way on the lower leg.  There was 
also bow-stringing noted of the intermedial cutaneous branch 
of the superficial peroneal nerve bilaterally with 
paresthesias on palpation.  Pain was found to be out of 
proportion on palpation that had been noted in those 
particular nerve areas.

Musculoskeletally, there was pain of both evertors and the 
invertors.  Biomechanically, the ankle joint range of motion 
revealed approximately 10 degrees bilaterally with the knee 
straight and 15 degrees bilaterally with the knee bent.  
Forefoot valgus was noted bilaterally and the first 
metatarsal phalangeal joint revealed limited dorsiflexion 
bilaterally with the left more limited than the right.  
Examination of the veteran's gait revealed a mild amount of 
abnormal pronation during the mid-stance phase with both 
feet.

The examiner then commented that while the veteran had signs 
of tarsal tunnel syndrome bilaterally, it appeared more 
complex than this as there were more nerves involved.  She 
was also noted to have a chronic type pain syndrome of both 
feet, for which she had already used several types of pain 
management treatment modalities.  The examiner commented that 
there could be a neurologic aspect that could possibly be 
related to an autoimmune type disorder which could be further 
diagnosed.  The physician indicated that the veteran would be 
referred to the rheumatology clinic, as podiatry would 
probably not be able to provide further treatment options 
since this was more of a chronic pain type syndrome and a 
possible autoimmune disorder.

In May 1995, the veteran's service-connected disabilities 
were characterized by the RO as two separate foot 
disabilities, and rated analogous to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279 and 5283.  As was previously noted, 
based upon the August 1996 VA examination, in an October 1996 
rating decision, the RO recharacterized the veteran's foot 
disability as a bilateral foot condition, diagnosed as 
bilateral tarsal tunnel syndrome and history of bilateral 
Morton's neuromas, and rated that disability as analogous to 
a claw foot disorder under Diagnostic Code 5278, assigning a 
10 percent disability rating for both feet.

April 1997 VA outpatient records reflect that the veteran 
complained of chronic foot pain and that she was status post 
Morton neuromas in 1983 (right) and 1988 (left).  It was also 
indicated that the veteran had bilateral tunnel syndrome and 
that she had received injections in the past.  The veteran 
reported wearing braces after the neuromas, that her feet 
seemed "fatigued," and that she experienced a cramping-type 
pain with "locking" and sensitivity.  The pain was worse at 
the end of the day and sleeping was reportedly difficult.  
Physical examination of the right foot revealed pain along 
the medial ankle into all/some toes.  The left foot was noted 
to be similar with the lateral toes more affected.  The feet 
were hypersensitive without loss of sensation.  The 
assessment was chronic pain without current evidence of 
rheumatological disease.  The examiner commented that the 
veteran did have a pain syndrome and that she could have some 
type of early neuropathy.  The only example of neuropathy was 
the initial manifestation of rheumatoid diagnosis in the form 
of Sjogren's Syndrome.  The examiner found no other evidence 
of Sjogren's (dry mouth, dry eyes), but because of the 
findings of a positive antinuclear antibody (ANA) the plan 
was to draw certain Sjogren's antigens.  It was noted that 
the veteran had had an electromyogram (EMG) in the past which 
led to the diagnosis of tarsal tunnel syndrome.  The examiner 
also noted that the check for the Sjogren antigen was 
negative and that the veteran would be referred to neurology 
for evaluation.

October 1997 VA feet examination revealed that the veteran 
reported bilateral foot pain since the mid-1980's.  Morton's 
neuroma was diagnosed as to her right foot in 1986 for which 
she underwent surgery that same year with excellent results.  
The veteran had similar complaints on the left foot and was 
treated nonoperatively initially with cortisone injection.  
The Morton's neuroma worsened, however, and in the late 
1980's she underwent an excision with a very poor result.  
The veteran had reinjection with cortisone, but had residual 
symptoms in the left foot ever since.  In addition to 
bilateral Morton's neuromas, there had also been a diagnosis 
of bilateral tarsal tunnel syndrome for which the veteran had 
been treated at multiple clinics.  The veteran had received 
an injection to both tarsal tunnels, presumably with a 
synthetic steroid, and by the veteran's report, the left 
tunnel was worse than the right until the injections.  The 
right progressively worsened until it was debilitating to 
touch, for which the veteran had desensitization physical 
therapy with good results.  The veteran still reported 
persistent, chronic, aching pain in the medial right ankle, 
worse than the left ankle.  The veteran had been recommended 
surgery, but had refused surgical intervention.  The veteran 
had been treated in the rheumatology clinic and had been 
prescribed amitriptyline to decrease some neuropathy pain.

Physical examination of the right ankle revealed range of 
motion from 20 degrees dorsiflexion to 70 degrees of plantar 
flexion.  The veteran was noted to have normal subtalar 
motion and no increased laxity on talar tilt or anterior 
drawer sign.  There was no ankle effusion and there was 
palpable dorsalis pedis and posterior tibialis pulse.  The 
veteran was markedly tender to touch over the medial aspect 
behind the medial malleolus.  This appeared to extend 
approximately 5 centimeters proximal to the ankle.  There was 
no elicitable Tinel's sign on the lateral aspect of the sural 
nerve or the superficial peroneal nerve.  Motor function of 
the right foot revealed 5/5 extensor hallucis longus, flexor 
hallucis longus, gastroc/soleus complex, and anterior 
tibialis.  The veteran's peroneals were 5/5 and she had 
normal sensation to light touch over the dorsum plantar 
aspect of the first webspace of the right foot.

Physical examination of the left foot revealed a healed 
Morton's neuroma incision between the third and fourth 
metatarsal interspace with marked tenderness to palpation.  
The veteran was also noted to have abnormal callus formation 
from side to side with abundant callus on the third and 
fourth metatarsal heads of the left foot.  The veteran had 
pain to pressure both in the dorsal and plantar aspect of the 
third and fourth interspace on the left foot.  The veteran 
also had reproducible Tinel's sign over the medial malleolus 
of the left ankle.  The veteran had ankle range of motion on 
the left from 20 degrees to 70 degrees of plantar flexion.  
She had no abnormal talar tilt or significant anterior drawer 
sign.  She had flexible midfoot and subjectively decreased 
sensation to light touch over the plantar aspect of the left 
foot.  There was also some decrease in sensation in the 
webspace of the first toe, but it was noted that there was 
normal sensation to light touch over the dorsum of the left 
foot.

X-rays of both feet were interpreted to reveal no evidence of 
arthritis, prior fracture or dislocation of the left foot.  
The ankle joint appeared normal on lateral projection and the 
veteran had mild hallux valgus.  Lateral projection revealed 
a hint of third and fourth metatarsal prominence compared to 
the right.  X-ray evaluation of the right foot was 
essentially within normal limits with the exception of mild 
bunion deformity.  

The assessment was bilateral tarsal tunnel syndrome with a 
very irritable tibial nerve and considered to be disabling, 
residual Morton's neuroma with metatarsalgia of the third and 
fourth metatarsal heads of the left foot, and neuropathic 
symptoms of right tarsal tunnel syndrome.  The examiner went 
on to comment that the veteran was moderately disabled from 
this bilateral foot condition.

A VA outpatient record from April 1998 reflects that the 
veteran was last seen for her bilateral foot pain in October 
1997, at which time a second medication was prescribed.  The 
additional medication was stopped after three weeks secondary 
to lethargy.  Pain was reportedly the same except for a one 
month episode of a tickling sensation on the left foot.  This 
was not present the previous month.  Pain was also noted to 
be worse with alternating activities, i.e., vacuuming, 
massage (massage helped but was noted to be painful), and 
uneven surfaces.  Physical examination revealed good 
perfusion, 2+ pulses, and no erythema or edema.  The examiner 
did note a mildly decreased two-point discrimination.  The 
assessment was history of Morton's neuroma and an 
approximately ten year history of atypical pain in the feet.  
The examiner went on to note that there was no clear etiology 
for the pain, but that it was not believed to be any serious 
or life-threatening condition.

A May 1998 VA medical report reflects that this examiner 
reviewed the results of the October 1997 VA examination and 
addressed the question of the possibility that the veteran's 
foot problems were attributable to an autoimmune disorder.  
The review of the laboratory findings by this examiner 
revealed a positive titer on ANA of 1:80 for disseminated 
lupus in the speckled pattern.  However, the extractable 
nuclear antigen (ENA) screening was noted to be negative for 
Sjogren's disease and while the ANA was positive and 
relatively low titer, the anti-deoxyribonucleic acid (DNA) 
and anti-serum for antibodies was negative.  The examiner 
further noted that further diagnosis of lupus was not 
consistent with a negative anti-DNA and that the veteran 
failed to exhibit a total of four manifestations as suggested 
by the American Rheumatic Association pertaining to 
disseminated lupus.  The examiner therefore concluded that 
with the available laboratory findings to date, it was 
unlikely to attribute this veteran's problems with her feet 
to any autoimmune disorder.

In an August 1998 statement in support of her appeal, the 
veteran summarized the facts contained in her May 1996 pain 
log.  She contended that the pain log showed that 63 percent 
of the time the left foot was worse than the right, that 5 
percent of the time she experienced actual loss of the foot 
predominantly involving the left foot, and that 26 percent of 
the time she experienced difficulty walking with pain more 
pronounced a third of the time on the left.

A VA outpatient record from October 1998 reflects that the 
veteran reported that Ibuprofen helped her foot pain and that 
she believed that her Morton's neuroma might be returning in 
the left foot.  Physical examination of the feet revealed no 
swelling or erythema and the dorsalis pedis pulses were 2+ 
bilaterally.  The right metatarsophalangeal joint was noted 
to be slightly tender to palpation.  The assessment was 
atypical neuropathic foot pain and the veteran was to be 
continued on Ibuprofen.  The examiner commented that there 
was a discussion at this time as to the possibility of 
further procedures in the future, but that no such procedures 
would be considered until the veteran's symptoms worsened.  

A VA outpatient record from April 1999 reflects that foot 
pain had reportedly increased since 1993 or 1994, and that 
the veteran reported left foot pain over the previous one or 
two weeks.  Ice, medication, and rubbing reportedly helped.  
It was also noted that the veteran had a history of Morton's 
neuroma with surgery on the left, and pain occurred at rest 
and with activity.  The pain was described as a 
cramping/throbbing pain.  Physical examination indicated 
bilateral foot tenderness between the metatarsophalangeal 
joints, but no palpable neuroma.  The assessment was Morton's 
neuroma status post surgical resection.

An October 1999 VA independent medical examination revealed 
that the veteran had filed for an increased evaluation for 
her bilateral foot disabilities because of chronic pain that 
occurred on a daily basis while at rest, standing or walking; 
loss of mobility due to the pain and lack of endurance, 
affecting shopping, gardening, vacuuming, cleaning and 
walking with chronic pain and fatigue; and change in life-
style from being active and playing racquetball, tennis, and 
jogging, to the point that she was no longer able to 
participate in these activities.  It was further noted that 
the veteran was currently retired and that her last 
employment was with the military in 1995.

Evaluation of the musculoskeletal system revealed that the 
veteran was wearing tennis shoes with arch supports.  The 
veteran reported that she was unable to wear any type of 
dress shoes.  The tennis shoes provided wide enough space 
along with the arch support to help alleviate some of the 
discomfort.  The veteran's gait was found to be normal and 
evaluation of her feet demonstrated that her shoe had broken 
down in an unusual manner with an abnormal web pattern of the 
metatarsals of her left foot.  The veteran also displayed 
callus formation with the left metatarsals.  The veteran did 
not have flat feet, her posture was normal, and she exhibited 
no evidence of skin or vascular changes.  Incisional scars 
were observed over the third and fourth metatarsal space of 
both feet from removal of the Morton's neuroma.  Tenderness 
was also present at both incision sites that were well-
healed, and there was a positive Tinel's sign with both 
tarsal tunnel regions.  However, the veteran was noted to 
display full range of motion with her ankles and X-rays of 
the feet were interpreted to reveal negative findings.  The 
diagnosis was tarsal tunnel syndrome, right foot, and tarsal 
tunnel syndrome, left foot, with Morton's neuroma.  The 
examiner went on to comment that the veteran would need to 
avoid activities that required running, exertional 
activities, prolonged standing, and prolonged walking.  It 
was further noted that she should continue to wear the tennis 
shoes with the arch supports, and that her daily activities 
were appropriately restricted due to her pain.

In a November 1999 statement in support of her claim, the 
veteran asserted that her post-service treatment record had 
not been adequately taken into account by the RO, and that 
the level of pain and impact on her daily activities 
warranted a 20 percent rating for each foot.


II.  Analysis

The Board first notes that categorizing the fundamental 
nature of the veteran's foot disability presents a 
significant challenge.  Thus, it is not surprising that the 
RO has altered its stance on the applicable rating criteria.  
The Board concludes, however, that the RO has more recently 
rated the veterans service-connected left and right foot 
disabilities under the Diagnostic Code most consistent with 
the most significant manifestations of the veteran's foot 
disabilities since April 1, 1995, 38 C.F.R. § 4.124(a), 
Diagnostic Code 8525.  In general, while other possible 
Diagnostic Codes have been considered, either their criteria 
were and are not met, they do not provide for an evaluation 
which would afford the veteran a rating higher than 10 
percent for either the right or left foot, or providing a 
separate rating would constitute rating the same 
manifestations under two or more diagnostic codes which is 
prohibited.  38 C.F.R. § 4.14.  In this regard, as was noted 
previously, the record reflects that with the exception of 
some limitation of motion found on VA examination in August 
1996, examination has consistently revealed full range of 
motion of the feet, and that the application of range of 
motion Diagnostic Codes would not result in an increased 
rating for either foot.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  In addition, the criteria for application of an 
increased rating under Diagnostic Code 5270 have not been met 
because there has been no finding or diagnosis of ankylosis 
of either ankle by any competent medical evidence.  

The Board further must point out that while recent findings 
as to the veteran's left foot reveal tenderness in the area 
of metatarsal heads, the additional criteria for a 20 percent 
or greater evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5278 have not been met.  Moreover, the record does not 
reflect moderately severe or greater malunion or nonunion of 
left or right foot metatarsal bones for an increased rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5283, and 10 percent 
is the maximum rating available for metatarsalgia under 
38 C.F.R. § 4.71a, Diagnostic Code 5279.  Finally, the Board 
notes that a 20 percent or greater rating for residuals of 
foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
is not warranted since the predominant symptoms of the 
veteran's foot disabilities are neurological as opposed to 
musculoskeletal in origin.

Consequently, the remaining issue is whether either the 
veteran's right and/or left foot disability warrants a rating 
in excess of 10 percent under Diagnostic Code 8525, and in 
this regard, the Board notes that VA examinations and 
consultations since 1995 consistently reflect symptoms 
indicative of nerve damage, complaints of more or less 
continual pain, and evidence of continual steps to ameliorate 
the pain through orthotic devices, medication, and other 
means.  It is clear that pain of neurological origins is by 
far the overwhelmingly dominant manifestation of the 
veteran's foot disability.  In fact, it is difficult to 
identify disabling manifestations separate and apart from the 
pain of neurological origins.  Accordingly, based on the 
additional guidelines set forth in 38 C.F.R. § 4.123, the 
Board finds that the veteran's symptoms as to both the left 
and right foot since April 1, 1995 more nearly approximate 
the criteria warranted for incomplete, severe paralysis and a 
20 percent evaluation for each foot under Diagnostic Code 
8525.  38 C.F.R. § 4.7.

The Board does not find evidence of paralysis of all muscles 
of the sole of the foot, frequently with painful paralysis of 
a causalgic nature, inability to flex toes, weakened 
adduction, and/or impaired plantar flexion, which would be 
necessary for a 30 percent evaluation for complete paralysis 
as to either foot.  In addition, as was mentioned earlier, 
even assuming that the Board were obligated to additionally 
consider the veteran's functionally loss due to pain under 
38 C.F.R. § 4.40, 4.45, since the veteran's pain as 
manifestation by her neurological damage has already been 
taken into account in the 20 percent rating assigned for each 
foot, an even higher rating due to the same pain is not 
warranted.  In this regard, under the provisions of 38 C.F.R. 
§ 4.123, the rating assigned contemplates disability due to 
constant pain, at times excruciating in character.  


ORDER

A 20 percent rating for the veteran's left tarsal tunnel 
syndrome with history of Morton's neuroma is granted, 
effective April 1, 1995, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

A 20 percent rating for the veteran's right tarsal tunnel 
syndrome with history of Morton's neuroma is granted, 
effective April 1, 1995, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

